 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   KIMBLY AND BYRON ARNOLD,                       Case No. 1:20-cv-00189-NONE-EPG

10                      Plaintiffs,                 ORDER GRANTING PLAINTIFF BYRON
                                                    ARNOLD’S MOTION FOR IN FORMA
11          v.                                      PAUPERIS STATUS
12   LOANCARE, LLC,
                                                    (ECF NO. 5)
13                      Defendant.
14

15           Pro se Plaintiffs Kimbly and Byron Arnold filed this suit against Defendant Loancare,

16   LLC (“Defendant”) for “(1) recovery of usurious all payments escrow & interest claim based on

17   open real estate account under 12 U.S.C. §§ 1785(g)(2) and 1831d(b); (2) general state usury

18   provision; (3) fraud and deceit; and (4) breach of contract.” (ECF No. 1, p. 2.)

19          On February 24, 2020, Plaintiff Byron Arnold filed a motion to proceed in forma

20   pauperis. (ECF No. 5.) The Court has reviewed that application and finds that Plaintiff Byron

21   Arnold meets the threshold for in forma pauperis status under 28 U.S.C. § 1915(e)(2).

22   Accordingly, the request to proceed in forma pauperis is GRANTED.

23          The Court must conduct an initial review of a pro se complaint filed in forma pauperis to

24   determine whether it is legally sufficient under the applicable pleading standards. The Court must

25   dismiss a complaint, or portion thereof, if the Court determines that the complaint is legally

26   frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

27   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the Court

28   determines that the complaint fails to state a claim, leave to amend may be granted to the extent
                                                      1
 1
     that the deficiencies in the complaint can be cured by amendment. The complaint will be screened
 2
     in due course and Plaintiff fill be served with the resulting order.
 3

 4   IT IS SO ORDERED.

 5
        Dated:     February 27, 2020                            /s/
 6                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
